Citation Nr: 0947978	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for 
bilateral hearing loss and left ear tinnitus.  

The Veteran's Notice of Disagreement with that decision was 
received at the RO in October 2007.  The RO issued a 
Statement of the Case (SOC) in May 2008; however, the SOC 
only addressed the issue of service connection for bilateral 
hearing loss.  The Veteran and his representative argue that 
the issue of service connection for tinnitus is intertwined 
with the bilateral hearing loss issue, and should therefore 
be addressed on appeal.  While the Board agrees, the RO must 
still issue an SOC addressing the matter and the Veteran must 
thereafter perfect his appeal as to the issue of service 
connection for tinnitus before the Board will have 
jurisdiction to review that matter.  

As such, the issue of entitlement to service connection for 
tinnitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The weight of the competent and probative evidence of record 
establishes that it is at least as likely as not that the 
Veteran's bilateral hearing loss resulted from in-service 
acoustic trauma.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of  service connection for bilateral hearing loss 
constitutes a complete grant of the benefits sought on appeal 
with respect to that issue.  As such, any defect with regard 
to VA's duty to notify and assist the Veteran with the 
development of his claim is harmless error, and no further 
discussion of VA's duty to notify and assist is necessary.

The veteran seeks service connection for bilateral hearing 
loss. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss (an organic disease of the nervous system) to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The Veteran contends that his current hearing loss disorder 
stems from his exposure to extremely loud noise in the 
performance of his duties as a Ground Control Approach RADAR 
repairman in the Air Force.  He reports that his work was 
done "on the runway with a loud generator running constantly 
and planes roaring in and out constantly."  He adds that no 
hearing protection was provided.  He also reported that he 
went hunting "once or two a year" when he was younger.

Service treatment records are not of record, and based on 
attempts made by the RO to obtain any such records, it 
appears that they were destroyed by fire through no fault of 
the Veteran.  Notwithstanding the lack of service treatment 
records, the Veteran avers that he became "immediately" 
aware that he had a hearing loss disorder during college, 
which he enrolled in immediately after his separation from 
service.  He says that he had to sit in the front row in each 
of his classes in order to hear the lectures, and recalls 
having to drop one class because the professor was so soft 
spoken that he could not hear her.  He says that he did not 
file an earlier claim for benefits because he thought that 
hearing loss would not be classified as an injury.

A Compensation and Pension audiology examination done by VA 
in August 2007 found pure tone thresholds at 500, 1000, 2000, 
3000, and 4000 Hertz of 20, 35, 45, 85, and 100 decibels for 
the right ear, and 30, 35, 30, 70, and 75 decibels for the 
left ear.  Speech recognition scores were 96 percent for the 
right ear and 92 percent for the left ear.  Diagnosis was 
right sensorineural hearing loss within normal limits at 500 
Hertz, with mild to profound hearing loss at 1000 Hertz and 
above, steeply sloping in the high frequencies; and mild to 
severe hearing loss in the left ear steeply dropping in the 
high frequencies.  According to the examiner, the Veteran's 
current hearing loss is consistent with noise induced hearing 
loss and is beyond age norms.  Nevertheless, the examiner 
stated that while "military acoustic trauma has been 
conceded," he was unable to opine as to a nexus to service 
without resorting to mere speculation.  He elaborated as 
follows:

He did report onset of HL and tinnitus at 
an early age, but as there is no evidence 
of auditory status in-service, . . . and 
there appears to be likely contributing 
non-military etiologies, I feel I cannot 
resolve the issue of whether his claimed 
in-service acoustic trauma has 
contributed as well without resort to 
mere speculation.

The examiner noted that the Veteran reported the onset and 
progression of his hearing loss well after separation from 
service, however, the Veteran reports that he noticed 
problems hearing right after service.  See Veteran's notice 
of disagreement received in October 2007 and his substantive 
appeal received in June 2008.

Because the Veteran is competent to report a noticeable loss 
of hearing shortly after discharge from service, the Board 
obtained an expert medical opinion to determine the likely 
etiology of the Veteran's current hearing loss and tinnitus.  

In a report, obtained in July 2009, a VA medical specialist, 
Dr. M.L. noted that he reviewed the Veteran's records, and 
concluded that the Veteran's hearing loss and tinnitus were 
as likely as not associated with military noise exposure.  
Dr. M.L. noted that the Veteran's records verified that the 
Veteran was a radar operator and repairman during service and 
was exposed to noise during service.  Dr. M.L. also noted 
that the Veteran noticed hearing loss shortly after discharge 
from service.  

Dr. M.L. also noted that there was a question expressed 
regarding nonmilitary noise exposure; however, it was Dr. 
M.L's impression that the Veteran's annual or bi-annual 
hunting trips were not a significant contributor to the 
hearing loss.  Additionally, Dr. M.L. noted that the there 
seemed to be a question placed on the delay between the 
exposure and the first report of hearing loss, noting that 
many people opined that noise-induced hearing loss produces 
difficulties immediately and does not change over time; 
however, Dr. M.L. specifically indicated that this school of 
thought was not in agreement with the National Academy's 
review of noise-induced hearing loss in the military which 
was commissioned by Congress.  That study, according to Dr. 
M.L. concluded that there have not been any adequate 
controlled studies performed at any time that would establish 
that hearing loss at a later date was not possible.  

This evidence weighs in favor of the Veteran's claim, and there 
is no evidence to contradict this medical opinion.  

Although this opinion weighs heavily on the Veteran's statement 
that he noticed a decrease in his hearing just after discharge 
from service, there is no reason to doubt the Veteran's 
credibility in this regard.  The veteran is certainly competent 
to testify as to symptoms such as hearing loss and ringing in the 
ears which are non-medical in nature.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Although there is no concrete evidence of a medical diagnosis 
of hearing loss or tinnitus, per se, during service or within 
the year following discharge from service, there is no reason 
to doubt the Veteran's statement that he has noticed a 
hearing loss and/or ringing in his ears since service, and 
this is certainly consistent with the Veteran's in-service 
noise exposure.    

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  Therefore, he cannot necessarily provide a 
competent opinion regarding diagnosis and causation.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

In light of the Court's holdings in Barr and Jandreau, the 
credibility of the Veteran's testimony, and the July 2009 
medical opinion by a VA expert, the Board resolves any doubt 
in the Veteran's favor, and service connection for hearing 
loss is warranted.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hearing loss is granted.  


REMAND

In the August 2007 rating decision, the RO denied the 
Veteran's claims of service connection for hearing loss and 
tinnitus.  The Veteran subsequently submitted a timely Notice 
of Disagreement in October 2007.

The Veteran did not distinguish between his claim for hearing 
loss and his claim for tinnitus, and there is no indication 
that the Veteran intended only to appeal the issue of hearing 
loss and not appeal the issue of tinnitus.  The Veteran's NOD 
is unclear in this regard, and the Board resolves any doubt 
in the Veteran's favor.  Moreover, the VA doctor addressed 
both the hearing loss and tinnitus in his opinion of July 
2009, and the Veteran's representative correctly pointed out 
in the Written Brief Presentation of May 2009 that the issue 
of service connection for tinnitus is intertwined in this 
case with the issue of service connection for hearing loss.  
Unfortunately, the Board does not currently have jurisdiction 
to address this issue because the RO has not yet issued a 
Statement of the Case as to the issue of service connection 
for tinnitus.

As such, the RO is now required to send the Veteran a 
statement of the case as to this issue of service connection 
for tinnitus  in accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where a Notice of Disagreement has been submitted, the 
Veteran is entitled to a Statement of the Case.  The failure 
to issue a Statement of the Case is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999).

Significantly, additional evidence has been added to the file 
which has not yet been reviewed by the RO.  This evidence 
should be considered with regard to the Veteran's claim of 
service connection for bilateral tinnitus.

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
requested.)

Accordingly, the case is REMANDED to the RO for the following 
action:

Readjudicate the issue of service 
connection for tinnitus and if the claim 
remains denied, provide the Veteran with 
a Statement of the Case in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board for 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


